Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Louis J. Gaefke, D.P.M.,
(NPI: 1629148648),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-145
Decision No. CR2785

Date: May 14, 2013

DECISION

Petitioner, Louis J. Gaefke, D.P.M., challenges the determination by Wisconsin Physician
Services Insurance Corporation (WPS), an administrative contractor for the Centers for
Medicare & Medicaid Services (CMS), to revoke Petitioner’s Medicare billing privileges
effective August 2, 2012, and to impose a three-year bar on re-enrollment. Both parties
now move for summary judgment. For the reasons set forth below, I find that there is no
genuine dispute of material facts and that CMS is entitled to judgment affirming its
revocation of Petitioner’s Medicare billing privileges. Accordingly, I grant summary
judgment in favor of CMS. However, I also conclude that WPS erroneously set April 2,
2012, as the effective date of the revocation. Therefore, the effective date of Petitioner’s
revocation is modified to September 2, 2012.

I. Case Background and Procedural History

Petitioner is a podiatrist licensed to practice in Kansas and Missouri. He participated in
the Medicare program as a supplier of services.’ By five letters, all dated August 3, 2012,

' A “supplier” is a “physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
WPS notified Petitioner that it was revoking his Medicare billing privileges. WPS sent
Petitioner a separate letter for each of the provider transaction access numbers (PTANs)
associated with his National Provider Identifier (NPI).? WPS stated that the revocation
was effective retroactively to August 2, 2012. WPS did not allege specific facts in the
letters, but rather quoted 42 C.F.R. § 424.535(a)(8), titled “Abuse of billing privileges,”
as its basis for revoking Petitioner’s billing privileges. WPS also established a three-year
bar on Petitioner’s re-enrollment in the Medicare program. CMS Exhibit (Ex.) 2, at 4-13.

On August 28, 2012, Petitioner requested reconsideration. Petitioner asserted that the
letters from WPS violated regulatory requirements for revocation notices and claimed
that WPS refused to provide him with additional details about the revocation when he
inquired. Petitioner stated that he did not submit a corrective action plan (CAP) because
he cannot correct a problem about which he is unaware. He generally denied that the
revocation authority stated in 42 C.F.R. § 424.535(a)(8) applied to him. Petitioner also
noted that the revocation was imposed retroactively, which violated the applicable
regulations. CMS Ex. 2, at 1-3.

After further efforts to obtain the documents that CMS and WPS relied on to revoke
Petitioner’s billing privileges, Petitioner received that material on October 2, 2012.

Three days later, on October 5, 2012, Petitioner sent a second request for reconsideration
that addressed the material CMS provided to Petitioner. CMS Ex. 3. He claimed that the
instances of improper billing that CMS and WPS relied upon were “all the result of
isolated billing errors and thus do not show that [Petitioner] in any way abused his
Medicare billing privileges.” CMS Ex. 3, at 1. On October 10, 2012, WPS issued its
reconsidered determination. The WPS hearing officer stated that “[a]ccording to our
records [Petitioner] has submitted claims for services that could not have been
furnished.” CMS Ex. 1, at 1. WPS therefore upheld the revocation of Petitioner’s billing
privileges.

On November 16, 2012, Petitioner timely requested a hearing. In response to my
November 28, 2012 Acknowledgment and Pre-hearing Order (Order), CMS filed a
motion for summary judgment and brief (CMS Br.) along with six proposed exhibits
(CMS Exs. 1-6). Petitioner filed a response to CMS’s motion for summary judgment, as
well as his own motion for summary judgment and brief (P. Br.). Petitioner filed seven
proposed exhibits, which he labeled alphabetically as Petitioner’s Exhibits (P. Exs.) A
through G. CMS did not file a response to Petitioner’s motion for summary judgment.

> While WPS sent five separate letters to Petitioner, the combined practical effect was
the revocation of Petitioner’s Medicare billing privileges and enrollment. Therefore,
WPS made only one initial determination. See 42 C.F.R. § 498.3(b)(17) (explaining that
an “initial determination” includes “whether to deny or revoke a. . . supplier’s Medicare
enrollment ...”). Petitioner sent a single request for reconsideration and WPS issued a
single reconsidered determination. CMS Exhibits (Exs). 1, 2.
Petitioner objects to the admission of a letter from “AdvanceMed” (presumably CMS Ex.
1, at 42-43), as well as the declaration of Megan Dimmock (CMS Ex. 6). P. Br. at 26 n.3.
Petitioner argues that these exhibits should be excluded as a “reasonable sanction for the
misconduct of CMS and WPS.” P. Br. at 26 n.3. Petitioner posits that there is a
conspiracy to force through the revocation of his billing privileges without providing him
with specific information about why the revocation action was taken. However, aside
from Petitioner’s theory, Petitioner has not offered any direct evidence that CMS’s
investigation was improper or that these exhibits contain evidence unduly prejudicial to
the presentation of Petitioner’s case before me. Further, Petitioner has not argued that
Ms. Dimmock’s statement is not reliable or authentic; therefore, I find it admissible in
these proceedings. See 42 C.F.R. § 498.61. I admit CMS Exs. 1-6 and P. Exs. A-G into
the record.

II. Discussion
A. Issues
This case presents the following three issues:
1. whether summary judgment is appropriate;

2. whether CMS has the authority to revoke Petitioner’s billing privileges
under 42 C.F.R. § 424.535(a)(8); and

3. if CMS has the authority to revoke Petitioner’s billing privileges,
whether CMS properly established the effective date of revocation.

B. Findings of Fact, Conclusions of Law, and Analysis
The Social Security Act (Act) authorizes the Secretary of Health and Human Services

(Secretary) to establish by regulation procedures for enrolling providers and suppliers in
the Medicare program. 42 U.S.C. § 1395cc(j)(1)(A). The Secretary promulgated

> Petitioner argues that if I affirm the revocation of Petitioner’s billing privileges, I
should vacate the three-year re-enrollment bar that CMS imposed on Petitioner so that
Petitioner is “free to apply for reenrollment in Medicare immediately.” P. Br. at 23. The
length of the re-enrollment bar CMS imposes is not a determination subject to review by
an administrative law judge. See Ravindra Patel, M.D., DAB CR2171, at 7 n.5 (2010);
Emmanuel Brown M.D. and Simeon K. Obeng, M.D., DAB CR2145, at 10 (2010); see
also 42 C.F.R. § 498.3(b)(17) (establishing as an initial decision subject to review
“Cw]hether to deny or revoke a. . . supplier’s Medicare enrollment . . . ,” but not the
length of reenrollment bar). Even if I had authority to review the length of the
reenrollment bar, I could not reduce it to less than one year. 42 C.F.R. § 424.535(c).
enrollment regulations. See 42 C.F.R. § 424.500 et seg. The regulations provide CMS
with the authority to revoke the billing privileges of an enrolled provider or supplier if
CMS determines that certain circumstances exist. Jd. § 424.535(a). Relevant to this case,
CMS may revoke a provider’s or supplier’s billing privileges if:

The provider of supplier submits a claim or claims for services that could
not have been furnished to a specific individual on the date of service.
These instances include but are not limited to situations where the
beneficiary is deceased, the directing physician or beneficiary is not in the
State or country when services were furnished, or when the equipment
necessary for testing is not present where the testing is said to have
occurred.

Id. § 424.535(a)(8). When CMS revokes a provider’s or supplier’s billing privileges, any
provider agreement in effect at the time of revocation is terminated. Id. § 424.535(b). In
addition, after revocation CMS must impose a bar on re-enrollment for a minimum of one
year, but no more than three years. Jd. § 424.535(c).

A provider or supplier may request reconsideration of the initial determination to revoke
is or her billing privileges. 42 C.F.R. §§ 498.5(/)(1), 498.22(a). If dissatisfied with the
reconsidered determination, the supplier may request a hearing before an administrative
law judge. Jd. § 498.5(/)(2). When appropriate, administrative law judges may decide a
case arising under 42 C.F.R. pt. 498 by summary judgment. See Civil Remedies Division
Procedures § 7; Livingston Care Center v. U.S. Dep’t of Health & Human Services, 388
F.3d 168, 172 (6th Cir. 2004) (citing Crestview Parke Care Ctr. v. Thomson, 373 F.3d
743 (6th Cir. 2004). Summary judgment is appropriate and an in-person hearing is not
required if the record shows that there is no genuine dispute of any material fact and the
moving party is entitled to judgment as a matter of law. Senior Rehab. & Skilled Nursing
Ctr., DAB No. 2300, at 3 (2010) (citations omitted). To determine whether there are
genuine issues of material fact for an in-person hearing, the administrative law judge
must view the evidence in the light most favorable to the non-moving party, drawing all
reasonable inferences in that party’s favor. Jd. (citation omitted).

1. Summary judgment is appropriate.

There is no genuine dispute of material facts in this case. CMS has presented evidence
showing that Petitioner submitted claims for services that could not have been provided
to a specific individual on the date of service. Petitioner does not dispute that his billing
agent, D.A.R.E. Foot Care, submitted these claims on his behalf, but argues that the
claims at issue contained clerical errors and did not support a “pattern of abusive billing.”
However, the nature of the billing errors is not material to the outcome of the case. The
regulation applicable here does not require a “pattern of abusive billing” or expressly
exclude clerical errors. 42 C.F.R. § 424.535(a)(8). Any evidence or factual inferences
that may be drawn showing that the claims submitted by Petitioner or his billing agent
were clerical errors, accidental, or not a “pattern of abusive billing” do not alter the plain
language of the regulation and do not impact the result here. Petitioner has not submitted
any evidence that fairly detracts from CMS’s evidence. This case turns on a matter of
law, and is therefore appropriate for summary judgment.

For purposes of summary judgment, I draw all inferences in favor of Petitioner. Even
though not material to the outcome, I accept as true, solely for purposes of summary
judgment, that Petitioner did not intend to defraud Medicare and that all but one of the
improper claims resulted from the clerical errors of Petitioner’s billing agent.

2. The undisputed facts show that Petitioner billed Medicare for services
that could not have been provided to a specific beneficiary on the date
of service.

In support of its motion for summary judgment, CMS presented the results of an
investigation that show Petitioner submitted Medicare claims for services that could not
have been provided to the beneficiaries identified in the claims because either the
beneficiaries were deceased on the dates of the claimed services or the claimed services
involved medical care to six or more toes for beneficiaries who only had one foot. CMS
Ex. 1, at 44-45. In response, Petitioner does not dispute that his billing agent, D.A.R.E.
Foot Care, submitted the claims in question. P. Br. at 7-12. Petitioner concedes that one
of the claims at issue was not the result of the billing agent, but Petitioner’s
“documentation oversight.” P. Br. at 1, 10. However, with regard to all claims,
Petitioner qualifies them as billing mistakes, accidental, and not rising to the level of
abuse required by regulation. P. Br. at 6; P. Ex. A, at 9 10.

The evidence shows that Petitioner or Petitioner’s billing agent submitted 27 claims for
services that Petitioner performed after the beneficiary indentified on the claim had died.
CMS Ex. 1, at 44.4 Petitioner argues that he provided care to beneficiaries with the same
or similar names to the deceased beneficiaries identified on the submitted claims.
Petitioner provided treatment sheets that support his argument. P. Ex. B. But Petitioner’s
exhibits also show that the treatment sheets and submitted claims identify two separate
individuals. For example, Petitioner provided treatment to a living beneficiary, “C.B.,”
on September 16, 2011. P. Ex. B, at 1. C.B. was born January 6, 1944. P. Ex. B, at 1.
However, the beneficiary identified on the claim sheet, also with the initials “C.B.,” was
born October 22, 1910. P. Ex. B, at 3. The “C.B.” identified in the submitted claim died
on April 8, 2011, and therefore could not have received treatment on September 16, 2011.

* Petitioner argues that four claims identified in CMS Ex. 1, at 44 were duplicates. P. Br.
at 6. Therefore, while that exhibit shows that Petitioner submitted 31 improper claims, I
accept as true for purposes of summary judgment that only 27 of those claims identified
represent actual claims submitted to Medicare. See CMS Ex. 1, at 44.
Petitioner’s evidence does not create a dispute about whether he or his agent submitted
the claims at issue to Medicare, or about whether those claims identified deceased
beneficiaries as receiving treatment. Therefore, Petitioner has not come forward with
evidence to refute CMS’s evidence that shows he submitted claims for services that could
not have been provided to a specific beneficiary because that beneficiary was dead.

The evidence also shows that Petitioner or Petitioner’s billing agent submitted eight
claims for services that Petitioner performed on 6-10 toes even though the beneficiaries
identified on the claims had one leg amputated. CMS Ex. 1, at 45. Petitioner provided
treatment sheets for these claim. P. Exs. C, G. For example, Petitioner submitted
treatment sheets supporting his argument that he provided treatment to the only foot that
beneficiary “W.H.” had. P. Ex. C. However, Petitioner’s exhibits show that the
treatment sheet and claim forms do not match. The claims that Petitioner submitted to
Medicare for payment state that he provided care on 6-10 toes even though the treatment
sheet has one foot with an “X” marked through it. P. Ex. C, at 1-2. Petitioner’s evidence
does not refute CMS’s evidence establishing that he billed Medicare for services on 6-10
toes, which could not have been provided to the amputated beneficiaries identified in the
claims.

3. CMS has a sufficient basis to revoke Petitioner’s Medicare billing
privileges pursuant to 42 C.F.R. § 424.535(a)(8).

CMS has the authority to revoke a supplier’s Medicare billing privileges if that supplier
“submits a claim or claims for services that could not have been furnished to a specific
individual on the date of service.” 42 C.F.R. § 424.535(a)(8). As explained above, the
facts in this case show that Petitioner or his billing representative, D.A.R.E. Foot Care,
submitted claims for services that could not have been furnished to a specific individual
on the date of service. It is undisputed that Petitioner ultimately billed Medicare for
services when the patient named in the claim died before the date of service. P. Br. at 7-
9. Petitioner also billed Medicare for services performed on 6-10 toes when the patient
named in the claims had one leg amputated. P. Br. at 9-12. Therefore, the regulation
authorizes CMS to decide whether to revoke Petitioner’s Medicare billing privileges.

Petitioner attempts to shift blame for the improper claims onto the company acting as his
billing representative. P. Br. at 6-12. However, Petitioner has voluntarily entered into a
contractual relationship with D.A.R.E. Foot Care which, according to him, required him
to yield to D.A.R.E. Foot Care his right to personally submit claims to CMS. P. Br at 18;
P. Ex. A, at 1 93. Petitioner asserts that suppliers today need to use third party billing
agents and that Petitioner had no reason to question what claims were being submitted
under his Medicare billing number. P. Br. at 18. Finally, Petitioner objects to a punitive
penalty vicariously imposed on him. P. Br. at 19.
Revocation of billing privileges is remedial and not punitive in nature. If Petitioner’s
agent is improperly billing Medicare for services, this conduct is just as harmful as if
Petitioner is doing so directly. Petitioner’s failure to properly supervise the billing for
services is not a defense because otherwise CMS would have no means to stop improper
billing. In fact, suppliers would be protected when acting through an agent. Petitioner
as not alleged that D.A.R.E. Foot Care falsely or fraudulently misused his supplier
number to bill for services or that he did not authorize them to bill Medicare on his
behalf. Therefore, Petitioner alone is responsible for the accurate billing of his services.

Petitioner also claims that CMS must show “patterns of abusive billing practices” before
the regulation authorizes revocation. P. Br. at 17-22. Petitioner argues that accidental
billing errors are not a basis for revocation because they are not “abusive.” However, the
elements that Petitioner cites as necessary for revocation are not regulatory requirements
for revocation. The regulatory text does not mention, let alone require, a finding of
‘abusive billing practices” or a “pattern” of such practices. 42 C.F.R. § 424.535(a)(8).
Further, the regulation does not expressly exclude accidental billing errors as a basis for
revocation. Jd.

Petitioner premises much of his legal theory on the preamble to the final rule establishing
42 C.F.R. § 424.535(a)(8). It states in relevant part:

This revocation authority is not intended to be used for isolated
occurrences or accidental billing errors. Rather, this basis for
revocation is directed at providers and suppliers who are engaging in
a pattern of improper billing... .

* * *

We recognize the impact that this revocation has, and a revocation
will not be issued unless sufficient evidence demonstrates abusive
billing patterns. Accordingly, we will not revoke billing privileges
under § 424.535(a)(8) unless there are multiple instances, at least
three, where abusive billing practices have taken place... .

73 Fed. Reg. 36,448, 36,455 (June 27, 2008).

The statements in the preamble, however, are an articulation of enforcement policy rather
than a rule establishing essential elements that must be proven to uphold a revocation
under section 424.535(a)(8). The quotation above responded to concerns expressed by
the public that there was “not enough guidance given to the contractors . .. which could
cause overburdened contractors to implement this policy too widely.” Id. CMS’s
decision to revoke billing privileges is, after all, discretionary. See 42 C.F.R.

§ 424.535(a) (“CMS may revoke a currently enrolled provider or supplier’s Medicare
billing privileges . . . for the following reasons”) (emphasis added). The context of the
statement, therefore, shows that it is guidance to CMS contractors rather than a rule that
is enforceable against CMS. See CMS LCD Complaint; L29288, DAB No. 2499, at 4
(2013) (stressing the importance of determining the context of a response to public
comments in the preamble to a final rule).

This interpretation is supported by the fact that the text quoted from the preamble directly
contradicts the plain language of the regulation. The regulation authorizes CMS to
revoke a supplier’s billing privileges after that supplier submits “a c/aim or claims” for
services that could not have been provided. 42 C.F.R. § 424.535(a)(8) (emphasis added).
One claim may trigger CMS’s authority to revoke billing privileges. However, the
preamble contradictorily states that CMS “will not revoke billing privileges under

§ 424.535(a)(8) unless there are multiple instances, at least three, where abusive billing
practices have taken place.” 73 Fed. Reg. at 36,455.

If the language in a preamble conflicts with the plain language of the regulation, the
regulatory language must prevail. Cf Ass’n of Am. R.R.s v. Costle, 562 F.2d 1310, 1316
(D.C. Cir. 1977) (“Where the enacting or operative parts of a statute are unambiguous,
the meaning of the statute cannot be controlled by language in the preamble.”). Hada
change to the basis for revocation under section 424.535(a)(8) been intended in the final
tule, the regulatory text could have been modified to require a finding of three or more
instances of abusive billing practices. See CMS LCD Complaint: L29288, DAB No.
2499, at 5 (“Had the intent been to exclude specialist physicians from certifying medical
necessity, different wording could have easily accomplished that result.”). No such
change was made. Further, a duly promulgated regulation has the force and effect of
federal law. See Chrysler Corp. v. Brown, 441 U.S. 281, 295-96 (1979). Iam bound to
pply the regulatory text even if it is more broadly worded than the statements in the
preamble to the final rule. Cf: CMS LCD Complaint; L29288, DAB No. 2499, at 5.
Therefore, a “pattern of abusive billing” need not be established for an administrative law
judge to uphold the revocation of Medicare billing privileges.

2

Apart from the preamble to the final rule, Petitioner also relies on the title of section
424.535(a)(8), “Abuse of billing privileges,” for his position that CMS must show
Petitioner intended to submit improper claims. P. Br. at 17. However, the title to a
section or subsection is not controlling, does not add elements to the operative language,
and may only be used as an interpretative aid. See Bhd. of R.R. Trainmen v. Balt. & Oh.
R. Co., 331 U.S. 519, 528-29 (1947); Ellen L. Morand, DAB No. 2436, at 8 (2012)
(“General principles of statutory construction provide that the title of a statutory
provision should not be read in a manner that limits the plain meaning of the statutory
text.”’) (citations omitted). Section 424.525(a)(8) does not mention the word “abuse.”
Accordingly, neither “abuse” nor “abusive billing practices” are required before CMS is
authorized to revoke Petitioner’s billing privileges pursuant to 42 C.F.R. § 424.535(a)(8).
Finally, Petitioner argues that the plain language of the regulation, “‘a specific
individual,” does not authorize revocation under the circumstances here. Petitioner
asserts, and CMS does not dispute, that Petitioner provided services to some Medicare
beneficiaries on the dates that he billed Medicare, albeit not to the beneficiaries named in
the claims or the exact services stated in the claims. Petitioner states that:

[i]f the regulation was intended to reach instances where the service was
provided to a beneficiary but was mistakenly billed under the name of
another, deceased beneficiary, it would not read “a specific beneficiary”
[sic] but would read “the specific beneficiary[,]” expressly linking the
identity of the person to whom the service was provided to the identity of
the person for whom the claim was submitted.

P. Br. at 18 (emphasis in original). Petitioner’s argument is unpersuasive.

Use of the article “a” does not warrant the broad reading Petitioner seeks; a claim
containing a misidentified beneficiary is an acceptable practice so long as the underlying
service was performed to some other beneficiary. Petitioner’s argument overlooks that
the regulation authorizing revocation requires that the improper claim be for services that
Petitioner could not have provided to “a specific individual,” not just “an individual.”

42 C.F.R. § 424.535(a)(8) (emphasis added). Contrary to Petitioner’s argument, the
regulation requires specificity with reference to whom the services were allegedly
provided, not a generic identification of any individual. The specific individual identified
in a claim must be the specific individual who received the services claimed, otherwise
the claim is for services that could not have been provided to “‘a specific individual,” and
revocation is permissible. Jd. Petitioner admits that the specific individuals identified in
the claims at issue were not the specific individuals receiving the services claimed. P. Br.
at 7-9.

> Even if Petitioner is correct in his interpretation of section 424.535(a)(8), this
interpretation does not absolve him from having filed eight claims for debridements of
six to ten toes for individuals who only had one foot. This is because the individuals on
whom he claimed to have performed services were not in question, only whether the
services claimed could have been performed. Petitioner admits that the individuals in
each of these claims only had one foot. P. Br. at 9-12.
10

CMS need only show that Petitioner submitted a claim’ or claims for services that could
not have been provided to a specific individual on the date of service. CMS has made
such a showing in this case.

4. The effective date of the revocation of Petitioner’s billing privileges is
September 2, 2012.

CMS notified Petitioner by notices, all dated August 3, 2012, that it was revoking his
billing privileges effective August 2, 2012. CMS Ex. 2, at 4-13. Petitioner argued that
CMS failed to properly set the effective date 30 days following notice. P. Br. at 28.

The revocation of Medicare billing privileges is effective 30 days after CMS or its
contractor issues the notice of revocation, unless certain exceptions apply. 42 C.F.R.

§ 424.535(g). As Petitioner argues, none of the exceptions listed in section 424.535(g)
apply to this case. Therefore, the effective date of Petitioner’s revocation is September 2,
2012.

5. Petitioner is not entitled to summary judgment based on his due
process arguments.

Petitioner argues that WPS and CMS violated his due process rights because the
revocation notices did not comply with the regulatory requirement that the notice provide
Petitioner with enough information to make an adequate response. P. Br. at 25-28.
Petitioner claims the revocation is based on a “shocking disregard for the truth and
essential principles of justice.” P. Br. at 1-2.

The lack of specific factual allegations in the revocation notices (CMS Ex. 2, at 4-13)
and CMS’s unexplained reluctance to immediately provide Petitioner with specific
information when requested is far from “good government.” CMS Exs. 2, at 14; 3, at 64.
However, CMS’s actions or omissions do not justify granting Petitioner judgment. This
is because Petitioner received timely notice of the action, received specific information
about the revocation before CMS rendered the reconsidered determination, and has since
ad ample opportunity to defend himself at this level of appeal. For example, my Order
in this case obliged CMS to submit its brief and all its exhibits first and allowed
Petitioner to respond to these arguments and evidence. See Order § 4. CMS submitted
all of the documents from its investigation that it relied on to revoke Petitioner’s billing

® Petitioner admits fault for billing for the debridement of six or more toes to patient S.V.
because Petitioner failed to include a notation in his records that S.V. is a partial amputee.
P. Br. at 10. Despite Petitioner’s characterization of his actions as a mistake, this
admitted filing of a single claim for services that could not have been performed on S.V.
is enough to compel me to affirm CMSs discretionary determination to revoke
Petitioner’s billing privileges under 42 C.F.R. § 424.535(a)(8).

11

privileges as well as a copy of documents Petitioner provided to CMS during the
reconsideration stage. CMS Exs. 1, 3. Petitioner also filed nearly 70 pages of
substantive exhibits and the written testimony of several witnesses. P. Exs. A-G. This
evidence has been considered and entered into the record in this proceeding.

Due process is afforded when, such as here, Petitioner was given adequate notice and a
reasonable opportunity to respond at the hearing level. See Green Hills Enters., LLC,
DAB No. 2199, at 9 (2008). Further, Petitioner has not shown actual prejudice in his
ability to defend his case before me; therefore, I cannot find a due process violation. Jd.
at 8. Accordingly, Petitioner has not shown that he is entitled to judgment in his favor.

III. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS. There is
no genuine dispute of material facts and CMS is entitled to judgment affirming its
revocation of Petitioner’s Medicare billing privileges. However, I direct CMS to modify
the effective date of the revocation of Petitioner’s billing privileges to September 2, 2012.

/s/
Scott Anderson
Administrative Law Judge

